DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-2, 5-6, and 8-10 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Claim 1 (and dependent claims 2, 5-6 and 8-10), last 2 lines, the limitation “the third semiconductor pattern covers the third facet, the fourth facet, and the second corner edge [of the second semiconductor pattern]” is not supported by the original disclosure.  Specifically, Fig. 19B of the present application illustrates 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 11, 16 and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tai et al (US 2019/0319098) in view of Liao et al (US 9,614,085).
Regarding claim 11, Tai (Figs. 1 and 8A-8B) discloses a semiconductor device, comprising: a substrate 74 including an active pattern; a gate electrode 50 running across the active pattern and extending in a first direction; and a source/drain pattern adjacent to one side of the gate electrode and on an upper portion of the active pattern, wherein the source/drain pattern includes: a body part (92B, 92S) including a plurality of semiconductor patterns ([0028]); and a capping pattern 92T on the body part, wherein the body part (92B, 92S) has a first semiconductor pattern 92S that is an outermost one of the plurality of semiconductor patterns and a second semiconductor pattern 92B between the first semiconductor pattern 92S and the active pattern, the first 
Tai discloses the one facet of the first semiconductor pattern 92S being a diagonal plane, but does not disclose the diagonal facet being a (111) plane.
However, Liao (Figs. 7-8) teaches a semiconductor device comprising a source/drain pattern including a body part 714 having diagonal facet PU/PL being a (111) plane (column 8, lines 41-48).  Accordingly, it would have been obvious to form the diagonal facet of the first semiconductor pattern of Tai being a (111) plane according to the requirements of the desired growth rates on the facets of the first semiconductor pattern, as taught by Liao (column 8, lines 41-48). 
Tai does not disclose the source/drain pattern has a maximum width at a level at which the corner edge is located.
However, Liao (Fig. 8) teaches a semiconductor device comprising a source/drain pattern including: a body part 714 and a capping pattern 802 on the body part, and the source/drain pattern has a maximum width at a level at which the corner edge 701 is located.  Accordingly, it would have been obvious to modify the device of Tai by providing the source/drain pattern having a maximum width at a level at which 
Regarding claim 16, Tai (Figs. 1, 8A and 8B) discloses a semiconductor device, comprising: a substrate 74 including an active pattern; a gate electrode 50 running across the active pattern and extending in a first direction (Fig. 1); and a source/drain pattern 94 ([0032]) adjacent to one side of the gate electrode and on an upper portion of the active pattern, wherein the source/drain pattern 94 includes: a body part (92B, 92S) including a plurality of semiconductor patterns ([0028]); and a capping pattern 92T on the body part, wherein the body part (92B, 92S) includes a corner edge that horizontally protrudes in the first direction, wherein the capping pattern 92T exposes the corner edge of the body part, wherein a germanium content of the capping pattern 92T is greater than a germanium content of the body part ([0033]), and wherein the corner edge is defined by a first facet and a second facet of the body part.
Tai discloses each of the first facet and the second facet of the body part being a diagonal plane, but does not disclose the diagonal facet being a (111) plane.
However, Liao (Figs. 7-8) teaches a semiconductor device comprising a source/drain pattern including a body part 714 having diagonal facet PU/PL being a (111) plane (column 8, lines 41-48).  Accordingly, it would have been obvious to form each of the first facet and the second facet of the body part of Tai being a (111) plane according to the requirements of the desired growth rates on the facets of the body part, as taught by Liao (column 8, lines 41-48). 


However, Liao (Fig. 8) teaches a semiconductor device comprising a source/drain pattern including: a body part 714 and a capping pattern 802 on the body part, and the source/drain pattern has a maximum width at a level at which the corner edge 701 is located.  Accordingly, it would have been obvious to modify the device of Tai by providing the source/drain pattern having a maximum width at a level at which the corner edge is located because such modification would forming the body part having a maximum width that would enlarge the volume of the source/drain and reduce the source/drain resistance, as taught by Liao (column 9, lines 28-32).
Regarding claim 18, Tai (Figs. 1, 8A and 8B) further discloses: the capping pattern 92T covers one or more of the first facet and the second facet.
Claims 12 and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tai et al and Liao et al as applied to claim 11 or 16 above, and further in view of Glass et al (US 2014/0001520).
Tai (Figs. 9A-9B) further discloses an active contact 146 electrically connected to the source/drain pattern, but does not disclose a silicide layer between the source/drain pattern and the active contact, wherein the silicide layer covers a top surface of the body part and a top surface of the capping pattern.
However, Glass (Fig. 1A) teaches a semiconductor device comprising: an active contact 129 electrically connected to the source/drain pattern through a silicide layer 125 ([0020]) between the source/drain pattern and the active contact and covering a top surface of the body part and a top surface of the capping pattern.  Accordingly, it would .
Response to Arguments
Applicant's arguments filed 06/08/2021 have been fully considered but they are not persuasive.
A)  Applicant’s arguments, see pages 9-12 of remark, filed 06/08/2021, with respect to the rejection(s) of claims 1-2, 5-6 and 8-10 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of 112, 1st paragraph (see ground rejection for more details).
	B)  With respect to the rejections of independent claims 11 and 16, Applicant (pages 12-14 of remark) argues that Tai does not disclose the facets of the body part being a (111) plane.
	This argument is not persuasive because the diagonal facets 54 of the body part in Tsai’s Fig. 1 would be a (111) plane with X= 1, Y= 1 and Z= 1 (see XYZ coordinate annotated below).
[AltContent: arrow]		
[AltContent: connector][AltContent: connector]			
[AltContent: arrow]	
[AltContent: connector]
[AltContent: arrow]



	Furthermore, Liao (Figs. 7-8) does teach a semiconductor device comprising a source/drain pattern including a body part 714 having diagonal facet PU/PL being a (111) plane (column 8, lines 41-48).  Therefore, the combination of Tai and Liao does suggest the invention as claimed.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PHAT X CAO whose telephone number is (571)272-1703.  The examiner can normally be reached on M-F, 8:00 am - 4:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eva Montalvo can be reached on 571-270-3829.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/PHAT X CAO/Primary Examiner, Art Unit 2817